DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Corrected notice of allowance replaces the previous Notice of Allowance issued on 4/19/2022

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  on 4/29/2022 with Ms Samie Leigh .
 
The application has been amended as follows: 
1. (Currently Amended) An apparatus, comprising:
a chamber body and a lid defining a volume therein;
a substrate support disposed in the volume opposite the lid, the substrate support comprising:
a support body disposed on a stem, the support body configured to be coupled to a radiofrequency source fed through the stem, and
a ground plate coupled to ground and disposed between the support body and the stem|[;]] and
an isolation plate disposed between the support body and the ground plate, the isolation plate at least partially providing electrical isolation between the support body and the ground plate:
a circular top flange coupled to a lower peripheral surface the ground plate, wherein the circular top flange comprises a central opening disposed therethrough for providing access for a radio frequency supply feedthrough;
a circular bottom flange coupled to a bottom of the chamber body; and
a plurality of straps, each of the straps comprising a first end coupled to the circular bottom flange and a second end coupled to the circular top flange, the plurality of straps providing an RF path from the bottom of the chamber body to the ground plate to ground.

2. (Original) The apparatus of claim 1, wherein the plurality of straps comprises 10 to 20 straps.

3. (Canceled by applicant previously).

4. (Original) The apparatus of claim 1, wherein each of the plurality of straps is composed of a metal comprising stainless Steel, Inconel, Carbon, Chromium, Nickel, Manganese, Silicon, Nitrogen, Phosphorus, Sulfur, or combinations thereof.

5. (Currently Amended by examiner) The apparatus of claim 1, wherein the first end of each of the plurality of straps is coupled to a recessed portion of a top surface of the circular  bottom flange using screws and the second end of each strap is coupled to a recessed portion of a bottom surface of the top flange using screws.

6. (previously Canceled by applicant).

7. (Currently Amended by examiner) The apparatus of claim 1, wherein the circular top  flange comprises a metal comprising steel, aluminum, alloys thereof, or combinations thereof.

8. (Currently Amended by examiner) The apparatus of claim 1, wherein the circular  bottom flange is coupled to the bottom of the chamber using a plurality of stainless steel fasteners.

9. (Original) The apparatus of claim 1, wherein each of the plurality of straps are configured to bend radially inward when the substrate support is in a retracted position.

10. (Original) The apparatus of claim 1, wherein each strap comprises a spring constant of from 17 Ib/in to about 20 Ib/in.

11. (Currently Amended by examiner) The apparatus of claim 1, wherein a minimum distance between the circular top and circular bottom flanges is greater than 6 mm.

12. (Previously Presented) The apparatus of claim 1, further comprising a conductive rod configured to couple to ground and extending through the stem capable of providing an RF path from the ground plate to ground.

13. ( Previously Canceled by applicant)

14. (Currently Amended by examiner) A method of processing a substrate, comprising:
positioning a substrate on a substrate support in a volume formed by a chamber wall, a lid, and a bottom of a processing chamber, the substrate support disposed in the volume opposite the lid, the substrate support comprising a support body disposed on a stem, a ground plate disposed between the support body and the stem, an isolation plate disposed between the support body and the ground plate, the isolation plate at least partially providing electrical isolation between the support body and the ground plate, and a circular top flange coupled to a lower peripheral surface the ground plate, the processing chamber comprising a circular bottom flange coupled to the bottom of the chamber, and a plurality of straps, each of the straps comprising a first end coupled to the circular bottom flange and a second end coupled to the circular top flange;
raising the substrate support to a raised position forming an upper portion of the volume;
introducing a gas to the upper portion of the volume; and
activating the gas using radio frequency energy supplied to the substrate body, the radio frequency energy flowing from the substrate body, to the activated gas in the volume
of the process chamber to the bottom of the chamber, up the plurality of straps to the ground plate, wherein the circular bottom flange comprises a central opening disposed therethrough for providing access for a radio frequency supply feedthrough.

15. (Original) The method of claim 14, wherein the lower portion of the volume is substantially free of plasma.

16. (Original) The method of claim 14, comprising processing the substrate in a plasma enhanced chemical vapor deposition, or etch process.

17. (Currently Amended by examiner) The method of claim 14, wherein raising the substrate support to a raised position comprises raising the ground plate and maintaining a radio frequency path from the circular bottom flange to the ground plate through at least one of the plurality of straps.

18. (Original) A system comprising an algorithm stored in a memory of the system, wherein the algorithm comprises a number of instructions which, when executed by a processor, causes the method of claim 14 to be performed.

19. (Currently Amended by examiner) An apparatus, comprising:
a circular top flange comprising a top flange upper surface and a circular  top flange lower surface;
a circular bottom flange comprising a bottom flange upper surface and a bottom flange lower surface, the circular bottom flange comprising a lower portion extending radially inward from an inner diameter of the circular bottom flange, the lower portion comprising one or more apertures configured to receive screws; and
a plurality of straps, each of the straps comprising a first end coupled to the circular bottom flange and a second end coupled to the circular top flange, each of the plurality of straps positioned symmetrically about the circular top flange and capable of flexing radially inward to a center of the circular top flange, wherein each strap comprises a spring constant of from 17 Ib/in to about 20 Ib/in.

20. (Currently Amended by examiner) The apparatus of claim 19, wherein the circular top flange lower surface comprises recesses configured to receive the first end of each of the plurality of straps and the circular bottom flange upper surface comprises recesses configured to receive the second end of each of the plurality of straps.

21. (Canceled by applicant)

22. (Currently Amended by examiner) The apparatus of claim 19, wherein the circular top flange comprises a central opening disposed therethrough for providing access for a radio frequency supply feedthrough.

23. (Currently Amended by examiner)) The apparatus of claim 19, wherein the circular bottom flange comprises a central opening disposed therethrough for providing access for a radio frequency supply feedthrough.

Allowable Subject Matter

Claims 1, 2, 4, 5, 7-12, 14-20, 22, 23 are allowed.

The following is an examiner’s statement of reasons for allowance:

Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest the limitation that;  An apparatus, comprising: an isolation plate disposed between the support body and the ground plate, the isolation plate at least partially providing electrical isolation between the support body and the ground plate; a circular top flange coupled to a lower peripheral surface the ground plate, wherein the top flange comprises a central opening disposed therethrough for providing access for a radio frequency supply feedthrough; a circular bottom flange coupled to a bottom of the chamber body; Hence, claim 1 and depending claims are allowed.

Referring to the claim 14 the closest prior art of record fails to teach or reasonably suggest the method step limitation that; A method of processing a substrate, comprising: an isolation plate disposed between the support body and the ground plate, the isolation plate at least partially providing electrical isolation between the support body and the ground plate, and a circular top flange coupled to a lower peripheral surface the ground plate, a second end coupled to the top flange; wherein the bottom flange comprises a central opening disposed therethrough for providing access for a radio frequency supply feedthrough. Hence, claim 14 and depending claims are allowed.

Referring to the claim 19 the closest prior art of record fails to teach or reasonably suggest the limitation that; An apparatus, comprising: a plurality of straps, each of the straps comprising a first end coupled to the bottom flange and a second end coupled to the top flange, each of the plurality of straps positioned symmetrically about the top flange and capable of flexing radially inward to a center of the top flange, wherein each strap comprises a spring constant of from 17 Ib/in to about 20 Ib/in. Hence, claim 19 and depending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 2, 4, 5, 7-12, 14-20, 22, 23 are allowed.

Claims 3, 6, 13, 21 are cancelled.

“Prior art: Prior art by Beak or Chol teaches RF return path and flexible straps for a substrate processing RF plasma system but fails to teach the circular isolation flange at the top and bottom flanges. This is not obvious to an ordinary skill. Prior art resulted in search has not revealed such arrangement in the art so far. Hence allowed.

This Corrected notice of allowance replaces the NOA issued on 4/19/2022

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        4/29/2022